IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                           May 27, 2008

                                       No. 07-20243                   Charles R. Fulbruge III
                                                                              Clerk

BANK OF LOUISIANA

                                                  Plaintiff - Appellant -
                                                  Cross-Appellee
v.

CRAIG’S STORES OF TEXAS INC; ROBERT GROSSMAN

                                                  Defendants-Appellees-
                                                  Cross-Appellants


MICHAEL N MILBY, Clerk of Court for the United States District Court,
Southern District of Texas, Houston Division

                                                  Defendants - Appellees.



                   Appeal from the United States District Court
                        for the Southern District of Texas


Before REAVLEY, JOLLY, and GARZA, Circuit Judges.
PER CURIAM:*
       Bank of Louisiana appeals from the district court’s judgment dismissing
its claims as time-barred and ordering that funds held in the court’s registry be


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                  No. 07-20243

disbursed to the original depositor, Craig’s Stores of Texas, Inc. For the reasons
stated in the district court’s opinion, we AFFIRM the judgment. The motion for
sanctions filed by Craig’s Stores of Texas, Inc. is DENIED.




                                        2